COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Chief Judge Decker, Judges Malveaux and Athey
              Argued by videoconference


              JOHN HOMER ONEAL, IV
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 1168-19-1                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                               OCTOBER 13, 2020
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                               Michael A. Gaten, Judge

                               Charles E. Haden for appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     John Homer Oneal, IV, appeals his conviction for voluntary manslaughter in violation of

              Code § 18.2-35. He argues that the trial court erred by denying his motion to strike because the

              Commonwealth failed to exclude the reasonable hypothesis of innocence that he acted in

              self-defense. We hold that this assignment of error is procedurally barred under Rule 5A:18

              because the appellant failed below to challenge the sufficiency of the Commonwealth’s evidence

              to “exclude the reasonable hypothesis of innocence” that Oneal “acted in justifiable

              self-defense.” Consequently, we affirm the conviction.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                       I. BACKGROUND1

       On July 5, 2013, John Brown made numerous phone calls to the appellant. According to

the appellant, Brown had threatened him “all night.” When Brown later arrived outside the

appellant’s home, the appellant shot and killed him.

       The appellant was charged with murder and use of a firearm in commission of a felony,

in violation of Code §§ 18.2-32 and -53.1. The Commonwealth presented evidence that when

Brown arrived outside the appellant’s house, the appellant shot him three times as he stood

approximately twenty to twenty-five feet away, outside the appellant’s fence.

       After the close of the Commonwealth’s case-in-chief and again at the conclusion of the

presentation of his own evidence, the appellant made motions to strike the evidence. In both

motions, the appellant argued that the evidence was insufficient to support the charge of

first-degree murder and “ask[ed] the Court not to allow the evidence to go forward.” The trial

court denied the motions.

       The trial court instructed the jury on first-degree murder, second-degree murder,

voluntary manslaughter, and self-defense. The jury found the appellant guilty of voluntary

manslaughter. It also found him not guilty of the firearm charge. The trial court imposed the

jury’s sentence of eighteen months in prison.




       1
         In accordance with familiar principles of appellate review, we recite the facts in the
light most favorable to the Commonwealth, as the prevailing party at trial. Smith v.
Commonwealth, 296 Va. 450, 460 (2018).
                                               -2-
                                            II. ANALYSIS

        The appellant argues that the trial court erred in denying his motion to strike the charge of

voluntary manslaughter. He specifically suggests that “the Commonwealth’s evidence failed to

exclude the reasonable hypothesis of innocence that [he] possessed a reasonable apprehension of

imminent bodily harm or death and acted in justifiable self-defense.” The Commonwealth

contends that the appellant failed to preserve his assignment of error for appeal.

        It is well established that “[n]o ruling of the trial court . . . will be considered as a basis

for reversal unless an objection was stated with reasonable certainty at the time of the ruling,

except for good cause shown or to enable the Court of Appeals to attain the ends of justice.”

Rule 5A:18. In enforcing this rule, “the Supreme Court has held that a challenge to the

sufficiency of the Commonwealth’s evidence is waived if not raised with some specificity in the

trial court.” Mounce v. Commonwealth, 4 Va. App. 433, 435 (1987) (citing Floyd v.

Commonwealth, 219 Va. 575, 584 (1978)); see, e.g., Chatman v. Commonwealth, 61 Va. App.
618, 631 (2013) (en banc). A specific contemporaneous objection is required in order to give

both the trial judge and opposing counsel a fair opportunity to address the challenge or prevent

error. See Bethea v. Commonwealth, 297 Va. 730, 743-44 (2019); Scialdone v. Commonwealth,

279 Va. 422, 437 (2010). Consequently, in the trial court, “the objecting party . . . must present

the objection . . . with sufficient particularity to permit the judge, if he or she agrees, to take

necessary action.” Jones v. Commonwealth, 71 Va. App. 597, 607 (2020).

        “[A] general argument or an abstract reference to the law is not sufficient to preserve an

issue.” Banks v. Commonwealth, 67 Va. App. 273, 285 (2017) (quoting Edwards v.

Commonwealth, 41 Va. App. 752, 760 (2003) (en banc), aff’d by unpub’d order, No. 040019

(Va. Oct. 15, 2004)). In addition, “[m]aking one specific argument on an issue does not preserve

a separate legal point on the same issue for review.” Id. (alteration in original) (quoting

                                                  -3-
Edwards, 41 Va. App. at 760); see Copeland v. Commonwealth, 42 Va. App. 424, 441 (2004)

(holding that an objection to the sufficiency of the evidence to prove whether the defendant had

the intent to distribute cocaine on school property was not preserved by the argument that no

evidence proved that his actions occurred within a thousand feet of a school zone). “[N]either an

appellant nor an appellate court should ‘put a different twist on a question that is at odds with the

question presented to the trial court.’” Bethea, 297 Va. at 744 (quoting Commonwealth v.

Shifflett, 257 Va. 34, 44 (1999)).

       In the instant case, in his two motions to strike in the trial court, the appellant did not

present the argument raised in his assignment of error before this Court. At the end of the

Commonwealth’s case, the appellant made a motion to strike the charges based on insufficient

evidence. His entire argument regarding the murder charge consisted of the following:

               At a minimum I would further expand on my motion that at this
               juncture I don’t think there is any evidence whatsoever to consider
               raising the charge from second degree murder to first degree
               murder. As they’re allowed, they charged a generic murder, if you
               will, as allowed by the code. But this is the point in time when the
               Court can. So an ancillary part of my motion is to restrict the
               [C]ommonwealth from this point forward and only go forward on
               second degree murder or less.

The Commonwealth responded that witness testimony had included sufficient evidence of

premeditation. The trial court agreed and denied the motion to strike.

       After the appellant presented evidence, he renewed his motion to strike. At that time, the

appellant asked the trial court to “allow no more than . . . second degree murder to go to this

jury.” He argued that there was “no evidence of premeditation.” The appellant also stated that

“obviously, fundamentally, [he was] asking the [c]ourt not to allow the evidence to go forward.”

In response, the Commonwealth reiterated witness testimony that the appellant shot Brown

before he entered the yard. The trial court again denied the motion.



                                                -4-
       The appellant did not argue in either of his motions to strike, as he does on appeal, that

the Commonwealth “failed to exclude the reasonable hypothesis of innocence that [he] possessed

a reasonable apprehension of imminent bodily harm or death and acted in justifiable

self-defense.”2 Consequently, the appellant’s motions to strike did not give the trial court an

opportunity to evaluate the current challenge relating to the Commonwealth’s alleged failure to

disprove self-defense. Nor did the motions provide the prosecution the opportunity to respond to

the current argument. At trial, defense counsel understandably focused on the reduction of the

first-degree murder charge to a lesser offense. Nevertheless, the appellant was required to argue

his theory regarding self-defense in the context of the sufficiency of the evidence to the trial

court in order to preserve the issue for appeal pursuant to Rule 5A:18.

       Certainly, the appellant presented his theory that he acted in self-defense and made that

argument to the jury. However, arguments to the jury do not preserve a specific legal challenge

to the sufficiency of the evidence for appellate review because the issue must be presented to the

trial judge, not the jury. Rompalo v. Commonwealth, 72 Va. App. 147, 156 n.3 (2020).

       Finally, the appellant could have cured this deficiency if he had raised the particular

sufficiency challenge in a motion to set aside the verdict, but he did not make one. See id. at 155

(noting that to “preserve for appeal a challenge to the sufficiency of the evidence,” a defendant

must do so in a motion to strike or a motion to set aside the verdict). Although trial counsel




       2
         The Commonwealth also argues that the appellant did not adequately preserve this issue
for appellate purposes because he did not renew his motion to strike after the Commonwealth’s
rebuttal witness testified. However, more fundamentally, the appellant clearly did not raise
self-defense in either of the motions to strike that he did make. Therefore, we do not reach the
issue of whether he was required to renew his motion again because it is not the best and
narrowest ground on which to resolve the appeal. See Dietz v. Commonwealth, 294 Va. 123,
134 (2017) (noting that an appellate court decides cases on “the best and narrowest grounds
available” (quoting Commonwealth v. White, 293 Va. 411, 419 (2017))).

                                                -5-
suggested that he was planning to file a motion for a judgment notwithstanding the verdict, no

such motion appears in the record.

       For these reasons, the record demonstrates that the appellant failed to make his

self-defense sufficiency argument below in compliance with Rule 5A:18.

       Rule 5A:18 contains two exceptions to the procedural bar, one for good cause and the

other to reach the ends of justice. However, this Court will not raise those exceptions sua sponte.

See Edwards, 41 Va. App. at 761, cited with approval in Jones v. Commonwealth, 293 Va. 29,

39 n.5 (2017). The appellant did not suggest that the ends-of-justice exception to Rule 5A:18

applies to his case until his rebuttal at oral argument.3 See generally Wandemberg v.

Commonwealth, 70 Va. App. 124, 137 (2019) (explaining that the ends-of-justice exception

applies only if “a miscarriage of justice has occurred” (quoting Holt v. Commonwealth, 66
Va. App. 199, 209 (2016) (en banc))). Raising the ends-of-justice exception in the first instance

at oral argument is untimely and insufficient for a litigant to invoke it. See Stokes v.

Commonwealth, 61 Va. App. 388, 397 (2013); see also Rule 5A:20(e) (providing that the

assignment of error “shall state why the good cause and/or ends of justice exceptions to Rule

5A:18 are applicable”). Accordingly, we do not address these exceptions.4




       3
         The appellant never asked this Court to apply the exception for good cause. See
generally Andrews v. Commonwealth, 37 Va. App. 479, 494 (2002) (explaining that the good
cause exception may apply when a litigant did not have the opportunity to raise the particular
claim below).
       4
          The Court has decided this case on the best and narrowest ground by applying a
procedural bar relating to failure to preserve the issue in the trial court. We note, however, that
the appellant’s assignment of error incorrectly attempts to assign the burden of proof to the
Commonwealth even though it was his burden to affirmatively prove self-defense. See Riley v.
Commonwealth, 277 Va. 467, 479 (2009) (explaining that as an affirmative defense, “the
burden” of proving self-defense “is on the defendant to present evidence establishing [it] to the
satisfaction of the fact finder”).

                                                -6-
                                         III. CONCLUSION

        We hold that this appeal is procedurally barred under Rule 5A:18. The appellant did not

challenge the sufficiency of the Commonwealth’s evidence to exclude his hypothesis of self-defense

during his motions to strike or make a motion to set aside the verdict. Further, we do not consider

the good cause or ends-of-justice exceptions to Rule 5A:18. We conclude that by failing to present

the specific issue to the trial court regarding the sufficiency of the Commonwealth’s evidence to

disprove self-defense, the appellant failed to preserve the alleged error for appellate review.

Therefore, we affirm the conviction.

                                                                                              Affirmed.




                                                 -7-